Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 23, in line 1, “Claim 21’” should read “Claim 22” so that “the slider” in line 1 of Claim 23 has proper antecedent basis and it matches similar dependency of Claim 28 onto Claim 27.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 recites the limitation "the plurality of indicators" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "the plurality of indicators" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
                         
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 24-26 and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ali et al. (US 6,770,028 B1).
              With respect to independent Claim 21, Ali et al. disclose(s): A method (Fig. 5) comprising: receiving, from a physiological sensor, a signal (550 in Fig. 5); determining a plurality of measurement values for a first physiological parameter based at least on the signal; and causing presentation, in a display (520 in Fig. 5), of a first gauge comprising: a numerical indicator of the plurality of indicators (522 and 524 in Fig. 5)comprising a numerical readout (Fig. 5), the numerical readout being configured to equal one of the plurality of measurement values (column 9, lines 3-28), a gauge face extending from a first side of the numerical readout to a second side of the numerical readout (gauge face of 520 in Fig. 5), a plurality of positions along the gauge face being mapped to different parameter values for the first physiological parameter ranging from a low parameter value to a high parameter value (526 & 528 in Fig. 5), a gauge indicator of the plurality of indicators being overlaid on the gauge face (Fig. 5), the gauge indicator being located at a position of the plurality of positions that maps to the one of the plurality of measurement values, and a graphical histogram indicator disposed along the gauge face and comprising a plurality of bars (526 & 528 in Fig. 5).

With respect to Claim 24, Ali et al. teach(es) the method of independent Claim 21. Ali et al. further disclose(s): determining second measurement values for a second physiological parameter (column 19, lines 19-31); determining third measurement values for a third physiological parameter (column 19, lines 19-31); and causing presentation, in the display, of: a second gauge for the second physiological parameter, the second gauge configured to display at least some of the second measurement values; and a third gauge for the third physiological parameter, the third gauge configured to display at least some of the third measurement values (column 19, lines 19-31).

With respect to Claim 25, Ali et al. teach(es) the method of independent Claim 21. Ali et al. further disclose(s): determining, from the plurality of measurement values, an amount of time the first physiological parameter persisted at a parameter value, wherein a height of a bar from the plurality of bars is displayed based at least on the amount of time (Fig. 5 and column 9, lines 3-28).

	With respect to independent Claim 26, Ali et al. disclose(s): A system (Fig. 5) comprising: a display (1870 in Fig. 18); a memory device configured to store instructions (1806 in Fig. 18); and a hardware processor configured to execute the instructions to receive, from a physiological sensor, a signal (1894 in Fig. 18); determine a plurality of measurement values for a first physiological parameter based at least on the signal (Fig. 18); and cause presentation, in the display, of a first gauge comprising: a numerical indicator of the plurality of indicators comprising a numerical readout (Fig. 5), the numerical readout being configured to equal one of the plurality of measurement values (column 9, lines 3-28), a gauge face extending from a first side of the numerical readout to a second side of the numerical readout (gauge face of 520 in Fig. 5), a plurality of positions along the gauge face being mapped to different parameter values for the first physiological parameter ranging from a low parameter value to a high parameter value (526 & 528 in Fig. 5), a gauge indicator of the plurality of indicators being overlaid on the gauge face (Fig. 5), the gauge indicator being located at a position of the plurality of positions that maps to the one of the plurality of measurement values, and a graphical histogram indicator disposed along the gauge face and comprising a plurality of bars (526 & 528 in Fig. 5).

With respect to Claim 29, Ali et al. teach(es) the system of independent Claim 26. Ali et al. further disclose(s): wherein the hardware processor is configured to execute additional instructions (Fig. 18) to 
determine second measurement values for a second physiological parameter; determine third measurement values for a third physiological parameter (column 19, lines 19-31); and cause presentation, in the display, of: a second gauge for the second physiological parameter, the second gauge configured to display at least some of the second measurement values parameter (column 19, lines 19-31); and a third gauge for the third physiological parameter, the third gauge configured to display at least some of the third measurement values (column 19, lines 19-31).

With respect to Claim 30, Ali et al. teach(es) the system of independent Claim 26. Ali et al. further disclose(s): wherein the hardware processor is configured to execute additional instructions to:
determine, from the plurality of measurement values, an amount of time the first physiological parameter persisted at a parameter value, wherein a height of a bar from the plurality of bars is displayed based at least on the amount of time (Fig. 5 and column 9, lines 3-28).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-23 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. in view of Sauermann et al. (US 7,222,308 B2). 
                Regarding Claim 22, Ali et al. disclose(s) the method of independent Claim 21.
Ali et al. fail(s) to disclose: receiving a user selection of an area covered by the graphical histogram indicator on the first gauge; and causing presentation, in the display, of an updated gauge, wherein the graphical histogram indicator is visually replaced on the updated gauge with a slider.
However, Sauermann et al. teach(es) a method including: receiving a user selection of an area covered by the graphical histogram indicator on the first gauge; and causing presentation, in the display, of an updated gauge, wherein the graphical histogram indicator is visually replaced on the updated gauge with a slider (column 2, lines 35-40).  Utilizing a slider allows for increased visual awareness of the indicator.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ali et al., with the teachings of Sauermann et al., for the purpose of increasing visual awareness of the indicator.
                
	


	Regarding Claim 23, Ali et al. disclose(s) the method of independent Claim 21.
Ali et al. fail(s) to disclose: wherein the slider is configured to receive a plurality of user inputs indicating a first input value and a second input value, further comprising: setting a first alarm threshold to the first input value and a second alarm threshold to the second input value.
However, Sauermann et al. teach(es) a method including: wherein the slider is configured to receive a plurality of user inputs indicating a first input value and a second input value, further comprising: setting a first alarm threshold to the first input value and a second alarm threshold to the second input value (column 1, line 65 through column 2, line 2).  Utilizing thresholds allows for increased illustration of the characteristics of the input values.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ali et al., with the teachings of Sauermann et al., for the purpose of increasing illustration of the characteristics of the input values.

                Regarding Claim 27, Ali et al. disclose(s) the system of independent Claim 26.
Ali et al. fail(s) to disclose: wherein the hardware processor is configured to execute additional instructions to receive a user selection of an area covered by the graphical histogram indicator on the first gauge; and causing presentation, in the display, of an updated gauge, wherein the graphical histogram indicator is visually replaced on the updated gauge with a slider.
However, Sauermann et al. teach(es) a method including: wherein the hardware processor is configured to execute additional instructions to receive a user selection of an area covered by the graphical histogram indicator on the first gauge; and causing presentation, in the display, of an updated gauge, wherein the graphical histogram indicator is visually replaced on the updated gauge with a slider (column 2, lines 35-40).  Utilizing a slider allows for increased visual awareness of the indicator.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ali et al., with the teachings of Sauermann et al., for the purpose of increasing visual awareness of the indicator.
                
	Regarding Claim 28, Ali et al. disclose(s) the system of Claim 27.
Ali et al. fail(s) to disclose: wherein the slider is configured to receive a plurality of user inputs indicating a first input value and a second input value, further comprising: setting a first alarm threshold to the first input value and a second alarm threshold to the second input value.
However, Sauermann et al. teach(es) a method including: wherein the slider is configured to receive a plurality of user inputs indicating a first input value and a second input value, further comprising: setting a first alarm threshold to the first input value and a second alarm threshold to the second input value (column 1, line 65 through column 2, line 2).  Utilizing thresholds allows for increased illustration of the characteristics of the input values.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ali et al., with the teachings of Sauermann et al., for the purpose of increasing illustration of the characteristics of the input values.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 23, 25 and 27 of U.S. Patent No. 8,224,411  B2 (Ali et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 21 of the current application is a broader claim than Claim(s) 23, 25 and 27 of U.S. Patent No. 8,224,411  B2 by deleting an optical sensor and a patient monitor.

Claim(s) 26 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 33 of U.S. Patent No. 8,224,411  B2 (Ali et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 26 of the current application is a broader claim than Claim(s) 33 of U.S. Patent No. 8,224,411  B2 by deleting light emission sources of an optical sensor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
               The following reference(s) relate to method and system for monitors: Garmon et al. (US 2011/0227927 A1); Kianl et al. (US 6,658,276 B2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
20 October 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855